DETAILED ACTION
Acknowledgments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a Final action is for 16374208 amendment filed on 12/10/2020
Claims 1, 3, 11, and 13 are amended
Claims 1 - 20 are currently pending and have been examined.

Response to Arguments
The examiner states the applicants arguments are moot based upon a new grounds of rejection necessitated by the amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or 


Claims 1 – 9, 11 – 19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over US PG 20110282764 – Borst et al. hereinafter BORST hereinafter as US PG Pubs 20140106858 – Constable et al. hereinafter as CONSTABLE

Regarding Claim 1 and 11:
BORST discloses:
1. A system for modifying virtual containers within a game space, the system comprising: 
one or more processors(processor, para. 0337, 0345)) configured by machine-readable instructions to: 
execute a game instance of the game space, and to facilitate presentation of views of the game space to users, (virtual world, para. 0018) wherein the game space is configured to facilitate interaction(virtual party, para. 0020 of the users with the game space(game, para. 0020) and/or each other, wherein the users include a first user(users / guests, para. 0020); 
effectuate provision of a first container instance(loot bag during a party, para. 0331) of a first virtual container(loot bags, para. 00332) in the game space(party game , para. 0331) to the first user, the first virtual container(loot bags, para. 00332 and fig. 7) being identified by a first container identifier(loot bags, para. 00332 and fig. 7) and associated with a first virtual item set(items and a first time period(minutes, para. 0332), such that the first container instance of the first virtual container that is provided to the first user during the first time period((minutes, para. 0332) will provide item instances(prizes, para. 0331) of virtual items in the first virtual item set to the first user upon activation(dragging and dropping, para. 0333) of the first container instance by the first user 
modify (host add extra prizes, para . 0334, and fig. 5 ) the first virtual container identified by the first container identifier(loot bag,, para. 0333) such that the modified first virtual container is associated with a second virtual item set(add extra prizes  to loot bags, para. 0031) and is identified by the first container identifier(loot bag, para. 00331), wherein the second virtual item set is different than the first virtual item set(add extra prizes  to loot bags, para. 0031, para .0334), and wherein container instances of the first virtual container that are provided during a second time period(schedule party wherein two parties can’t be schedule at once), para. 0033) will provide item instances of virtual items in the second virtual item set upon activation of the container instances(loot bag with extra, para. 0334); effectuate, during the second period, (schedule party wherein two parties can’t be schedule at once, para. 0033) a second provision of a second container instance of the first virtual container to the first user; 
receive, from the first user, a first activation command (drag and drop, para .0333) to activate the first container instance of the first virtual container and effectuate, responsive to the first activation command, activation of the first container instance such that item instances of the virtual items in the first virtual item set(prizes and names of items are provided to user, para. 0333) are provided to the first user 
receive, from the first user, a second activation command (drag and drop, para .0333) to activate the second container instance of the first virtual container( and effectuate, responsive to the second activation command, activation of the second container instance such that item instances of the virtual items in the second virtual item set(prizes and names of items are provided to user, para. 0334) are provided to first inventory of the first user
BORST does not disclose:
wherein the first container instance is added to a first inventory of virtual items upon the provision, wherein the first inventory is associated with the first user
wherein the second container instance is added to the first inventory of the first user upon the second provision
virtual items in the first virtual item set are provided to the first inventory of the first user
virtual items in the second virtual item set are provided to the first inventory of the first user
CONSTABLE teaches:
wherein the first container instance (mystery, para. 0047) is added to a first inventory(adding assets, para. 0085) of virtual items upon the provision, wherein the first inventory is associated with the first user(player, para. 0085)
wherein the second container instance is added to the first inventory(adding assets / winning assets, para. 0085 / 0041, 0042) of the first user(player, para. 0085) upon the second provision
virtual items in the first virtual item set(gift, including assets, para. 0048) are provided to the first inventory(adding assets / winning assets, para. 0085 / 0041, 0042) of the first user
virtual items in the second virtual item set(gift, including assets, para. 0048) are provided to the first inventory(adding assets / winning assets, para. 0085 / 0041, 0042) of the first user
It would be obvious to one of ordinary skill in the art to combine BORST method of determining item instances of virtual containers and virtual items to utilize CONSTABLE’s method of adding items to the inventory associated with the first user that can be used in different games such that this would allow BORST to enhance game play by using assets in one game to be used in another game (CONSTABLE – para. 0033)

Regarding Claim 2 and 12:
The combination of BORST/CONSTABLE discloses the limitations of claims 1 and 11
BORST discloses:
wherein the one or more processors are further configured by machine-readable instructions 

Regarding Claim 3 and 13:
The combination of BORST/CONSTABLE discloses the limitations of claims 1 and 11
BORST discloses:
wherein provision of the first container instance of the first virtual container is effectuated responsive to exchange (exchange, para. 0029) by the first user of consideration

Regarding Claim 4 and 14:
The combination of BORST/CONSTABLE discloses the limitations of claims 1 and 11
BORST discloses:
wherein the virtual items of the first virtual item set include a first virtual item and a second virtual item, and the first virtual item set includes a first amount of item instances of the first virtual item(prizes, para. 0331) and a second amount of item instances of the second virtual item(prizes, para. 0331), and wherein the one or more processors are further configured by machine-readable instructions to associate the first virtual container with the first virtual item set by preloading(preconfigured, para. 0052) individual ones of the container instances of the first virtual container with one or more item instances of the virtual items of the first virtual item set such that (i) a total amount of item instances of the first virtual item that is obtainable by the users via activation of the container instances of the first virtual container that are obtained during the first time period is the first amount, (prizes by default, para. 0334) and (ii) a total amount of item instances of the second virtual item that is obtainable by the users via activation of the container instances of the first virtual container that are obtained during the 

Regarding Claim 5 and 15:
The combination of BORST/CONSTABLE discloses the limitations of claims 4 and 14
BORST discloses:
wherein the virtual items of the second virtual item set includes the first virtual item and the second virtual item, and the second virtual item set includes a third amount of item instances of the first virtual item and a fourth amount of item instances(prizes, para. 0331) of the second virtual item, wherein the third amount is different than the first amount or the fourth amount is different than the second amount, and wherein the one or more processors are further configured by machine-readable instructions to associate the modified first virtual container with the second virtual item set by preloading(preconfigured, para. 0052) individual ones of the container instances of the modified first virtual container with one or more item instances of the virtual items of the second virtual item set such that (i) a total amount of item instances of the first virtual item that is obtainable by the users via activation of the container instances of the modified first virtual container is the third amount, (prizes by default, para. 0334)  and (ii) a total amount of item instances of the second virtual item that is obtainable by the users via activation of the container instances of the modified first virtual container is the fourth amount. (added prize by host, para. 0334)

Regarding Claim 6 and 16:
The combination of BORST/CONSTABLE discloses the limitations of claims 4 and 14
BORST discloses:
wherein the virtual items of the second virtual item set includes a third virtual item, wherein 

Regarding Claim 7 and 17:
The combination of BORST/CONSTABLE discloses the limitations of claims 1 and 11
BORST discloses:
wherein the virtual items of the first virtual item set include a first virtual item and a second virtual item, and wherein the one or more processors are further configured by machine-readable instructions to associate the first virtual container with the first virtual item set by associating the first virtual container with (i) a first probability(randomly distributed loot bags to guests at end of party, para. 055) that a container instance of the first virtual container will provide one or more item instances of the first virtual item upon activation, (drag and drop, para. 0333, 0334) and (ii) a second probability (randomly distributed loot bags to guests at end of party, para. 055) that a container instance of the first virtual container will provide one or more item instances of the second virtual item upon activation(drag and drop, para. 0333, 0334) such that, responsive to activation of one of the container instances of the first virtual container 

Regarding Claim 8 and 18:
The combination of BORST/CONSTABLE discloses the limitations of claims 7 and 17
BORST discloses:
wherein the virtual items of the second virtual item set includes the first virtual item and the second virtual item, wherein the one or more processors are further configured by machine-readable instructions to associate the modified first virtual container with the second virtual item set by associating the modified(added, para. 0031) first virtual container with (i) a third probability (randomly distributed loot bags to guests at end of party, para. 055)that a container instance of the modified first virtual container will provide one or more item instances of the first virtual item upon activation, and (ii) a fourth probability (randomly distributed loot bags to guests at end of party, para. 055)that a container instance of the modified first virtual container will provide one or more item instances of the second virtual item upon activation(drag and drop, para. 0333, 0334)  such that, responsive to activation of one of the container instances of the modified first virtual container, a user is provided with one or more item instances of the virtual items of the second virtual item set in accordance with the third probability and the fourth probability, and wherein the third probability is different than the first probability or the fourth probability is different than the second probability. (randomly distributed loot bags to guests at end of party, para. 055)

Regarding Claim 9 and 19:
The combination of BORST/CONSTABLE discloses the limitations of claims 7 and 17
BORST discloses:
wherein the virtual items of the second virtual item set includes a third virtual item, wherein item instances of the third virtual item are not obtainable by the users via activation of the container instances of the first virtual container that are obtained during the first time period, and wherein the one or more processors are further configured by machine-readable instructions to associate the modified first virtual container with the second virtual item set by associating the modified first virtual container with a third probability that a container instance of the modified first virtual container will provide one or more item instances of the third virtual item upon activation such that, responsive to activation(drag and drop, para. 0333, 0334) of one of the container instances of the modified first virtual container, a user is provided with one or more item instances of the virtual items of the second virtual item set in accordance with the third probability. (randomly distributed loot bags to guests at end of party, para. 055)
 
Claims 10 and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over US PG 20110282764 – Borst et al. hereinafter BORST hereinafter as US PG Pubs 20140106858 – Constable et al. hereinafter as CONSTABLE in view of US PG Pubs 20050137015 – Rogers et al. hereinafter ROGERS

Regarding Claim 10 and 20
The combination of BORST/CONSTABLE discloses the limitations of claims 1 and 11
BORST does not explicitly disclose:
wherein the one or more processors are further configured by machine-readable instructions to associate the virtual containers with real-world brands or in-space brands of the game space 
ROGERS teaches:
wherein the one or more processors are further configured by machine-readable instructions to associate the virtual containers with real-world brands or in-space brands of the game space such that the first virtual container and the modified first virtual container are associated with a first real-world brand or a first in-space brand(brand, para. 0018), and wherein the real-world brands include the first real- world brand(burger king, para. 0018), and the in-space brands include the first in-space brand. (see ref at least at para. 0018, 0020, 0022, 0075 - 0077)
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of BORST / CONSTABLE’s method of utilizing virtual containers in the game space to utilizing the technique of ROGERS method of real world branding with virtual containers of which would allow BORST to further improve the ability for an environment configured to provide advertising in the form of graphical branded objects that are part of a role-playing game, wherein data is collected with respect to user behaviors relative to the branded products. (See ref at least at para. 0022) Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).




CONCLUSION

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H TSUI whose telephone number is (571)272-9511.  The examiner can normally be reached on 9:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 



/A. T./
Examiner, Art Unit 3681

                                                                                                                                                                                                  
/MICHAEL W SCHMUCKER/Primary Examiner, Art Unit 3681